UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 29, 2011 Goldsands Development Company (Exact name of registrant as specified in its charter) Delaware 000-49725 88-0455809 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Calle Juan Fanning 219, Miraflores, Lima Perú (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:+51-1-446-6807 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Goldsands Development Company (the “Company”) held its 2011 Annual Meeting of Shareholders (“Annual Meeting”) on August 29, 2011.At the Annual Meeting, the matters submitted for a vote were the following proposals: · A proposal to elect to the five directors to serve as directors for a term to continue until the 2012 Annual Meeting of Shareholders or until a successor has been elected and qualified; · A proposal to amend the Company’s Certificate of Incorporation to increase the authorized amount of common stock, par value $0.001 per share, from 300,000,000 shares to 600,000,000 shares; · A proposal to amend the Company’s Certificate of Incorporation to designate the 50,000,000 shares of the Company’s authorized preferred stock, $0.001 par value per share, as a class of “blank check” preferred stock; and · A proposal to ratify the appointment of James Stafford, Inc., Chartered Accountants as the Company’s independent registered public accounting firm. A total of ­­­­­138,658,501 shares of Common Stock were represented at the Annual Meeting in person or by proxy. Each share of Common Stock was entitled to one vote. As of the record date for the meeting, there were 187,517,618 shares of Common Stock outstanding. All of the nominated directors were elected. The results of the vote on the election of directors were: Name of Nominee Votes For Votes Withheld Broker Non-Votes Patrick Gorman Peter Wiget Alois Wiget Robert Van Tassell Michael Stocker The amendment of the Company’s Certificate of Incorporation to increase the authorized amount of common stock, par value $0.001 per share, from 300,000,000 shares to 600,000,000 shares was approved and the results were as follows: Votes For Votes Against Abstentions Broker Non-Votes - 2 - The amendment of the Company’s Certificate of Incorporation to designate the 50,000,000 shares of the Company’s authorized preferred stock, $0.001 par value per share, as a class of “blank check” preferred stock was approved and the results were as follows: Votes For Votes Against Abstentions Broker Non-Votes The appointment of James Stafford, Inc., Chartered Accountants as the Company’s independent auditor for 2011 was ratified. The results of the vote on the ratification of the appointment of James Stafford, Inc., Chartered Accountants were: Votes For Votes Against Abstentions - 3 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Goldsands Development Company /s/Michael Stocker Name: Michael Stocker Title: Chief ExecutiveOfficer Date: August 30, 2011 - 4 -
